DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “the at least on external ridge” in lines 4-5. “On” seems to be mistyped and should have been “one”. This should be revised. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 11, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asano (US Publication No. 20010029960 A1).
	Regarding Claim 1, Asano discloses an applicator tip (Fig. 7, label 3; It should be noted that as it is not claimed that the applicator tip is limited to the field of Dentistry, the interpretation of such applicator tip can be broadened to extend outside the field of dentistry) comprising: 
At least one external ridge (See Annotated Figure A of Fig. 7);
A plurality of internal ridges (Fig. 7, label 4);
A plurality of internal channels between the plurality of internal ridges (Fig. 7 where there are channels present between the ridges where the internal ridges are labeled 4), wherein at least a 

    PNG
    media_image1.png
    254
    398
    media_image1.png
    Greyscale

Annotated Figure A  
	Regarding Claim 4, Asano disclosed the claimed applicator tip of claim 1, and further discloses a portion of the plurality of internal ridges are substantially straight (See Annotated Figure B of Fig. 7 shows that there is a portion for each external ridge that is straight and begins to curve towards the end indicating that it mostly or substantially straight). 

    PNG
    media_image2.png
    263
    419
    media_image2.png
    Greyscale

Annotated Figure B 
5, Asano disclosed the claimed applicator tip of claim 1, and further discloses a portion of the plurality of internal ridges are curved (See Annotated Figure C of Fig. 7). 

    PNG
    media_image3.png
    254
    398
    media_image3.png
    Greyscale

Annotated Figure C
	Regarding Claim 6, Asano disclosed the claimed applicator tip of claim 1, and further discloses a first portion of the plurality of internal ridges are substantially straight and a second portion of the plurality of internal ridges are curved (See Annotated Figure D of Fig. 7).

    PNG
    media_image4.png
    263
    419
    media_image4.png
    Greyscale

Annotated Figure D
	Regarding Claim 7, Asano disclosed the claimed applicator tip of claim 1, and further discloses the plurality of internal ridges comprise from 2 to about 20 internal ridges (See Annotated Figure E of 

    PNG
    media_image5.png
    285
    314
    media_image5.png
    Greyscale

Annotated Figure E
	Regarding Claim 8, Asano disclosed the claimed applicator tip of claim 1, and further discloses the at least one external ridge comprise a plateau (See Annotated Figure F of Fig. 7, where it is seen that there is a plateau and where the plateau slopes down near the tip of the applicator tip. This is indicated by the black rectangles in the figure). 

    PNG
    media_image6.png
    254
    398
    media_image6.png
    Greyscale

Annotated Figure F
11, Asano discloses an applicator (Entirety of Fig. 7; It should be noted that as it is not claimed that the applicator tip is limited to the field of Dentistry, the interpretation of such applicator tip can be broadened to extend outside the field of dentistry) comprising: 
An applicator tip (Fig. 7, label 3), the applicator tip comprising: 
At least one external ridge (See Annotated Figure G of Fig. 7);
A plurality of internal ridges (Fig. 7, label 4);
A plurality of internal channels between the plurality of internal ridges (Fig. 7 where there are channels present between the ridges where the internal ridges are labeled 4)
An applicator handle (Fig. 7, label 2), wherein at least a portion of a perimeter of the applicator tip is free from the at least one external ridges (Fig. 5A and Fig. 7 shows that at least a portion of the perimeter of the tip is free from at least one of the external ridges). 

    PNG
    media_image1.png
    254
    398
    media_image1.png
    Greyscale

Annotated Figure G 
	Regarding Claim 14, Asano disclosed the claimed applicator of claim 11, and further discloses a portion of the plurality of internal ridges are substantially straight (See Annotated Figure H of Fig. 7 shows that there is a portion for each external ridge that is straight and begins to curve towards the end indicating that it mostly or substantially straight). 

    PNG
    media_image7.png
    263
    419
    media_image7.png
    Greyscale

Annotated Figure H
	Regarding Claim 15, Asano disclosed the claimed applicator of claim 11, and further discloses a portion of the plurality of internal ridges are curved (See Annotated Figure I of Fig. 7). 

    PNG
    media_image3.png
    254
    398
    media_image3.png
    Greyscale

Annotated Figure I
	Regarding Claim 16, Asano disclosed the claimed applicator of claim 11, and further discloses a first portion of the plurality of internal ridges are substantially straight and a second portion of the plurality of internal ridges are curved (See Annotated Figure J of Fig. 7).

    PNG
    media_image4.png
    263
    419
    media_image4.png
    Greyscale

Annotated Figure J
	Regarding Claim 17, Asano disclosed the claimed applicator of claim 11, and further discloses the plurality of internal ridges comprise from 2 to about 20 internal ridges (See Annotated Figure K of Fig. 7, label 4 points to at least one and there are more than 2 internal ridges present as seen in Fig. 7; All of the grey highlights indicate all of the internal ridges present which is 7).

    PNG
    media_image5.png
    285
    314
    media_image5.png
    Greyscale

Annotated Figure K
	Regarding Claim 18, Asano disclosed the claimed applicator of claim 11, and further discloses the at least one external ridge comprise a plateau (See Annotated Figure L of Fig. 7, where it is seen that 

    PNG
    media_image6.png
    254
    398
    media_image6.png
    Greyscale

Annotated Figure L
Claim(s) 1, 4-6, 7-11, 14-16, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blasco (WO Publication No. 2017182239 A1).
	Regarding Claim 1, Blasco discloses an applicator tip (Fig. 2, label 3) comprising: 
At least one external ridge (Fig. 2, label 5);
A plurality of internal ridges (Fig. 2, label 4); 
A plurality of internal channels between the plurality of internal ridges wherein at least a portion of a perimeter of the applicator tip is free from the at least one external ridges (Fig. 2 shows that there are internal channels between each label of 4 which is the internal ridge. It is also shown in Fig. 2 that there is a portion of the perimeter of the applicator tip being free from the at least one external ridges)
Regarding Claim 4, Blasco discloses the claimed applicator tip of claim 1 and further discloses a portion of the plurality of internal ridges are substantially straight (Fig. 2, label 4 shows that the ridges are substantially straight and curves as in the direction towards the handle). 
5, Blasco discloses the claimed applicator tip of claim 1 and further discloses a portion of the plurality of internal ridges are curved (There are curved portions at each end of the ridges as well as it is curved upwards as the ridge goes towards to the direction of the handle; See Annotated Figure M of Fig. 2). 

    PNG
    media_image8.png
    278
    392
    media_image8.png
    Greyscale

Annotated Figure M
	Regarding Claim 6, Blasco discloses the claimed applicator tip of claim 1 and further discloses a first portion of the plurality of internal ridges are substantially straight and a second portion of the plurality of internal ridges are curved (See Annotated Figure N of Fig. 2 where the grayed out areas are the second portion of the internal ridges that are curved and the areas that are not colored in are substantially straight). 

    PNG
    media_image9.png
    286
    392
    media_image9.png
    Greyscale

Annotated Figure N
7, Blasco discloses the claimed applicator tip of claim 1 and further discloses the plurality of internal ridges comprises from 2 to about 20 internal ridges (Fig. 2, label 4 shows there to be 5 internal ridges). 
Regarding Claim 8, Blasco discloses the claimed applicator tip of claim 1 and further discloses the at least one external ridge comprises a plateau (Fig. 2, label 5 shows that the external ridge extends outwards from the applicator tip in a direction perpendicular to the handle, making a plateau). 
Regarding Claim 9, Blasco discloses the claimed applicator tip of claim 1 and further discloses the applicator tip is made from an elastomer (Pg. 4 including the cover sheet, lines 21-24 describes that the tip is made from an elastomeric material). 
Regarding Claim 10, Blasco discloses the claimed applicator tip of claim 1 and further discloses the elastomer is a thermoplastic elastomer, a styrenic, a copolyester, a polyurethane, a polyamide, a polyolefin blend, a polyolefin alloy, a reactor TPO, a polyolefin plastomer, a polyolefin elastomer, and/or combinations thereof (Pg. 4 including the cover sheet, lines 21-24 describes that the tip is made from an elastomeric material, and most preferably a thermoelastic material which includes the thermoplastic elastomer).
Regarding Claim 11, Blasco discloses an applicator (Fig. 2) comprising: 
An applicator tip (Fig. 2, label 3), the applicator tip comprising:
At least one external ridge (Fig. 2, label 5);
A plurality of internal ridges (Fig. 2, label 4); 
A plurality of internal channels between the plurality of internal ridges (Fig. 2 shows that there are internal channels between each label of 4 which is the internal ridge)
An applicator handle (Fig. 2, label 2), wherein at least a portion of a perimeter of the applicator tip is free from the at least one external ridges (Fig. 2 shows that there is a portion of the perimeter of the applicator tip being free from the at least one external ridges)
14, Blasco discloses the claimed applicator of claim 11 and further discloses a portion of the plurality of internal ridges are substantially straight (Fig. 2, label 4 shows that the ridges are substantially straight and curves as in the direction towards the handle). 
Regarding Claim 15, Blasco discloses the claimed applicator of claim 11 and further discloses a portion of the plurality of internal ridges are curved (There are curved portions at each end of the ridges as well as it is curved upwards as the ridge goes towards to the direction of the handle; See Annotated Figure M of Fig. 2). 

    PNG
    media_image8.png
    278
    392
    media_image8.png
    Greyscale

Annotated Figure M
	Regarding Claim 16, Blasco discloses the claimed applicator of claim 11 and further discloses a first portion of the plurality of internal ridges are substantially straight and a second portion of the plurality of internal ridges are curved (See Annotated Figure N of Fig. 2 where the grayed out areas are the second portion of the internal ridges that are curved and the areas that are not colored in are substantially straight). 

    PNG
    media_image9.png
    286
    392
    media_image9.png
    Greyscale

Annotated Figure N
	Regarding Claim 17, Blasco discloses the claimed applicator of claim 11 and further discloses the plurality of internal ridges comprises from 2 to about 20 internal ridges (Fig. 2, label 4 shows there to be 5 internal ridges). 
Regarding Claim 18, Blasco discloses the claimed applicator of claim 11 and further discloses the at least one external ridge comprises a plateau (Fig. 2, label 5 shows that the external ridge extends outwards from the applicator tip in a direction perpendicular to the handle, making a plateau). 
Regarding Claim 19, Blasco discloses the claimed applicator of claim 11 and further discloses the applicator tip is made from an elastomer (Pg. 4 including the cover sheet, lines 21-24 describes that the tip is made from an elastomeric material). 
Regarding Claim 20, Blasco discloses the claimed applicator of claim 11 and further discloses the elastomer is a thermoplastic elastomer, a styrenic, a copolyester, a polyurethane, a polyamide, a polyolefin blend, a polyolefin alloy, a reactor TPO, a polyolefin plastomer, a polyolefin elastomer, and/or combinations thereof (Pg. 4 including the cover sheet, lines 21-24 describes that the tip is made from an elastomeric material, and most preferably a thermoelastic material which includes the thermoplastic elastomer).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blasco (WO Publication No. 2017182239 A1) in view of Bohm (US Patent No. 11064786 B2)
	Regarding Claim 2, Blasco teaches the claimed applicator tip of claim 1 and further discloses that the tip can be made of elastomeric material- preferably thermoelastic material (Pg. 4, lines 21-24 of Blasco). However, Blasco is silent to the applicator tip to have a durometer rating of from about 45 A to about 75 A.
	Bohm discloses an applicator tip in the same field of endeavor (Col. 5, lines 41-46 discloses the different liquids the device may apply including it usage in the dental field and cosmetic field.) and further discloses that the applicator tip (In this particular case, the applicator tip of Bohm comprises supports- which can be seen in Fig. 5, label 541- that are made of elastomer material and discloses its shore hardness) has a shore hardness of from 35 A to 90 A (Col. 4, lines 36 – 50) for the applicator tip to be durable. As the range provided by Bohm encompasses the claimed durometer rating range, it would obvious for someone of ordinary skill in the art to tighten the range to be 45 A to 75 A. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator tip of Blasco to have a shore hardness of from 45 A to 75 A as taught by Bohm to allow the applicator tip to be more durable. 
Regarding Claim 12, Blasco teaches the claimed applicator tip of claim 1 and further discloses that the tip can be made of elastomeric material- preferably thermoelastic material (Pg. 4, lines 21-24 of 
	Bohm discloses an applicator tip in the same field of endeavor (Col. 5, lines 41-46 discloses the different liquids the device may apply including it usage in the dental field and cosmetic field.) and further discloses that the applicator tip (In this particular case, the applicator tip of Bohm comprises supports- which can be seen in Fig. 5, label 541- that are made of elastomer material and discloses its shore hardness) has a shore hardness of from 35 A to 90 A (Col. 4, lines 36 – 50) for the applicator tip to be durable. As the range provided by Bohm encompasses the claimed durometer rating range, it would obvious for someone of ordinary skill in the art to tighten the range to be 45 A to 75 A. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator tip of Blasco to have a shore hardness of from 45 A to 75 A as taught by Bohm to allow the applicator tip to be more durable. 
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blasco (WO Publication No. 2017182239 A1) in view of Fischer (US Patent No. 5816804).
	Regarding Claim 3, Blasco teaches the claimed applicator tip of claim 1; however, Blasco is silent to the applicator tip is colored. 
	Fischer discloses an applicator tip of same field of endeavor (Fischer discloses dental composition through the applicator tip in the Abstract) and further discloses that the applicator tip is colored to filter out light to prevent the dental composition from reacting with the light (Col. 7, lines 44-46). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator tip of Blasco to be colored as taught by Fischer to filter out light and prevent the light to react with the dental composition being delivered. 
13, Blasco teaches the claimed applicator tip of claim 1; however, Blasco is silent to the applicator tip is colored. 
	Fischer discloses an applicator tip of same field of endeavor (Fischer discloses dental composition through the applicator tip in the Abstract) and further discloses that the applicator tip is colored to filter out light to prevent the dental composition from reacting with the light (Col. 7, lines 44-46). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator tip of Blasco to be colored as taught by Fischer to filter out light and prevent the light to react with the dental composition being delivered. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772